OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 September 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11 September 2020 has been considered by the Examiner.

Response to Amendment
The Amendment filed 11 September 2020 has been entered. Claims 4, 5, 9, 10, and 13-18 have been canceled, and new claims 19-21 have been added. As such, claims 1, 3, 6-8, 11, 12, and 19-21 remain pending; claims 7, 8, and 11 have been 
Applicant’s amendments to the claims have overcome the rejection of claims 1, 3-6, 12-14, 17, and 18 under 35 U.S.C. 103 over Ibert previously set forth in the Final Office Action filed 17 March 2020 (hereinafter “Final Office Action”). Applicant’s amendments to the claims have also overcome the rejection of claims 1 and 12-18 under 35 U.S.C. 103 over Iijima previously set forth for in the Final Office Action. 
However, new grounds of rejection are set forth herein. 

Claim Objections
Claim 20 is objected to because of the following informalities:
Regarding claim 20, “50µm to 1cm” should be amended to “50 µm to 1 cm”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 5,153,039; “Porter”), in view of Treon (US 3,342,680; “Treon”) (both references newly cited).
Regarding claims 1, 3, 6, 12, and 19-21, Porter discloses a monolayer, blow-molded container formed from a resin composition which is based on high density polyethylene (HDPE), of which exhibits excellent oxygen barrier properties to protect the container materials from the destructive effects of oxygen, where said container is ideally suitable for packaging medicines [Abstract; col 1, 15-17, 36-68; col 3, 20-22]. The resin composition includes (majority component by weight) HDPE, blended with polyisobutylene rubber and a filler, said filler being mica, talc, or combinations thereof [col 2]. Porter discloses that conventional additives such as carbon black and antioxidants may be added [col 5, 26-32], but does not explicitly state that either of the aforesaid additives are required to be present. As such, the disclosure of Porter 
The container may have a variety of shapes, sizes, and thicknesses, whether it be a film, sheet, container, bottle, can, or other vessel [col 2, 61-68], where exemplary film thicknesses include 2.8 to 4.8 mils [Table 1] (i.e., 71 to 122 microns), and where exemplary bottle (i.e., container) thicknesses include 35 mils [col 4, 42-45] (i.e., 889 microns), both of which are within the claimed range of 50 microns to 1 cm. 
Porter is silent regarding placing/containing an aqueous solution of isosorbide in the HDPE-based monolayer container, where it is noted that Applicant’s specification as filed 17 March 2017 (hereinafter “Applicant’s specification”) indicates that the claimed ‘method for conditioning’ is intended to mean “an operation which consists in placing a product in a container, with which it is in direct contact, in order to facilitate protection and preservation thereof” [page 5, 31-33]. 
Treon discloses a 50 wt.% aqueous solution of isosorbide, and teaches that said solution is an effective osmotic diuretic that may be administered orally to humans. The use of said solution has the advantage of making it possible for a patient to administer the drug (isosorbide) to himself at required times without the attendance of medical personnel (comparing to intravenous administration) [col 1; col 2, 1-3]. One of ordinary skill in the art recognizes that a “diuretic” falls under the genus of “a medicine”. Treon does not explicitly state how the aforesaid solution of isosorbide is packaged or 
Porter is directed towards a monolayer container ideally suitable for medicines, and Treon is directed towards a medicine which lacks an explicit container solution. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have placed the 50 wt.% aqueous solution of isosorbide of Treon into the HDPE-based monolayer container of Porter, in order to have stored, transported, and/or administered the aqueous solution, or in order to have provided the aqueous solution of isosorbide with increased protection against the degradative effects of oxygen, where the aforesaid container of Porter would also have been recognized within the art as suitable for containing medicines (see MPEP 2144.07).
Furthermore, given that Treon does not disclose or otherwise suggest the atmospheric conditions associated with the aqueous isosorbide solution disclosed therein, it also would have been obvious to have performed the aforesaid modification at atmospheric pressure, i.e., simply placing (e.g., filling) the aqueous isosorbide solution into the container, as this constitutes the most logical, low-cost, and easiest (i.e., no pressurization or depressurization required) method for filling the solution into said container. Lastly, in the absence of factually supported objective evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have closed the aforesaid container after filling said container with the aqueous isosorbide solution, in order to storage and transport said solution without the risk of spill or total loss of solution.
The method described above reads on the limitations of claims 1 and 21. The HDPE-based monolayer container reads on the container which consists of a single layer based on polyolefin and contains less than 0.1% by weight of antioxidant (claim 1); as well as less than 0.01% (claim 12). The HDPE reads on polyethylene recited in claim 3 and HDPE recited in claim 19. The 50 wt.% isosorbide in the solution with water is within the claimed range of 40 to 95 wt.% (claim 6). The thicknesses recited above are within the claimed range of 50 microns to 1 cm (claim 20). 

Claims 1, 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibert et al. (FR 2978666 A1; “Ibert”) (previously cited, copy previously provided), in view of Iijima et al. (JP 2003-024415; “Iijima”) (previously cited, copy and machine translation previously provided) and the 2012 Product Data Sheet for Zeonor®, Zeon Corporation (newly cited, copy provided herewith). US 2014/0158562 is relied upon as the English language equivalent of Ibert and is referenced herein to form the basis of the rejection. 
Regarding claims 1, 6, 12, and 20, Ibert discloses a method for packaging (and thus, “conditioning” as indicated by Applicant’s specification) an aqueous solution of isosorbide (or other dianhydrohexitols and derivatives) comprising introducing said solution into a gastight packaging material (e.g., container) and then hermetically closing said packaging [Abstract; 0001, 0002, 0003, 0017, 0018, 0022, 0060, 0068]. The aqueous solution contains 50 to 90 wt.% isosorbide [0022]. Ibert discloses that the packaging material can be chosen from polymeric materials, [0050], but requires that the packaging material be capable of maintaining an oxygen partial pressure within the 3/m2/24 hours [0041]. The packaging material has a thickness which does not exceed a few hundred microns [0051], of which overlaps and therefore renders prima facie obvious the claimed range of 50 microns to 1 cm (claim 20) (see MPEP 2144.05(I)). 
Ibert is silent regarding the aforesaid packaging material consisting of a single layer (i.e., a monolayer container) based on polyolefin, where said layer contains less than 0.1% by weight of antioxidant. 
Iijima discloses a method for packaging an aqueous solution of an isosorbide derivative, isosorbide dinitrate (i.e., a dianhydrohexitol derivative) comprising filling said solution into, inter alia
The product data sheet for Zeonor® teaches that Zeonor® cyclo-olefin polymers, including 1020R and 1060R, exhibit low oxygen transmission rates, approximately 0.01 cm3/m2/day [page 4, Oxygen and Moisture Permeability Graph; page 6], of which are within the range required by Ibert of less than 0.5, as set forth above.
Ibert and Iijima are both directed toward the packaging of dianhydrohexitols and derivatives thereof. Ibert and the Product Data Sheet for Zeonor are both directed toward polymeric materials which exhibit low oxygen transmission rates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a monolayer bag (i.e., container) formed from a Zeonor® cyclo-olefin polymer which does not contain any antioxidants, as taught by Iijima, and in particular Zeonor® 1020R or 1060R as the polymer, as taught by the Product Data Sheet for Zeonor®, for the packaging material of Ibert, as said monolayer bag formed from Zeonor® cyclo-olefin polymers would have been recognized in the art as suitable for containing dianhydrohexitol derivatives (see MPEP 2144.07), and where Zeonor® 1020R or 1060R would have been recognized in the art as having oxygen transmission rates within the range specified by Ibert (see MPEP 2144.06(II) and 2144.07). 
The method of modified Ibert would have comprised all of the features/steps set forth above, where the packaging material into which the aqueous solution of isosorbide is contained would have been a monolayer bag not containing antioxidants in said layer, said layer formed from Zeonor® 1020R or 1060®, thereby meeting the limitations of claims 1, 6, 12, and 20. 

Response to Arguments
Applicant’s arguments, see Remarks filed 11 September 2020, page 4, with respect to the rejection of claims 1 and 12-18 under 35 U.S.C. 103 over Iijima, previously set forth in the Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that Iijima teaches an isosorbide derivative, isosorbide dinitrate, of which does not read on isosorbide. As such, the aforesaid 103 rejection has been withdrawn due to amendments which overcome the grounds of rejection.
Applicant’s arguments, see Remarks pages 4-9, with respect to the rejection of claims 1, 3-6, 12-14, and 17-18 under 35 U.S.C. 103 over Ibert, previously set forth in the Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that given the requirement in Ibert of a packaging film which must exhibit a low oxygen transmission rate particularly less than 0.5 cm3/m2/ 24 hr [Ibert, 0041] due to the film having to maintain an oxygen partial pressure [Ibert, 0045], that one of ordinary skill in the art would not necessarily look to HDPE as a suitable packaging material, in light of the evidence provided on pages 6 and 8 of the Remarks which indicates that HDPE has a relatively high OTR compared to other polymers known in the art, including, e.g., EVOH, of which is named by Ibert as suitable for use for the packaging material. As such, the aforesaid 103 rejection has been withdrawn due to amendments, as well as the persuasive argument.
However, it is noted that new grounds of rejection are set forth herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782